Citation Nr: 0010504	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  97-32 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include complications.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to March 1981 
and from December 1990 to March 1991.  The record also 
indicates that the veteran served in the National Guard from 
March 1983 to October 1991, with periods of active duty for 
training.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
denied the veteran's claim of entitlement to service 
connection for diabetes mellitus.  The veteran's claims file 
was subsequently transferred to the Oakland, California RO.


FINDING OF FACT

Competent medical evidence has not been presented showing a 
nexus, or link, between the veteran's diabetes mellitus and 
his service, including a one-year presumptive period 
following the veteran's separation from active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for diabetes 
mellitus, to include complications, is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a); see also 
Morton v. West, 12 Vet. App. 477 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the U. S. Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, Court) has held that the three elements 
of a well grounded claim for service connection are: 1) 
evidence of a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence; and 3) a nexus, or link, between the 
service related disease or injury and the current disability, 
as provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
Service connection may also be presumed where a chronic 
disease, including diabetes mellitus, manifests itself to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309(a) (1999).

II.  Factual Background

The veteran's service medical records, for his period of 
service from June 1969 to March 1981, do not contain a 
diagnosis of diabetes mellitus, although it was noted in 
January 1973 that the veteran had exogenous obesity.  The 
veteran was placed on a 1,500 calorie diet.  It was also 
noted at that time that the veteran had vague complaints of 
visual impairment.  In October 1976, a history of blackout 
spells was noted.  The provisional diagnosis was probable 
hypoglycemia versus vasovagal syncope.  The veteran's glucose 
fasting was found to be 106 and 119 in July 1978, and in 
December 1978, the veteran reported two episodes of blacking 
out.  Upon separation examination (conducted in February 
1981), the veteran did not report any dryness of mouth or 
constant thirst, and no pertinent clinical notations were 
recorded, although it was noted that the veteran had gained 
more than 20 pounds over the past year.  At that time, the 
veteran's laboratory results were negative for albumin and 
sugar.

The veteran's examination for enlistment in the National 
Guard (conducted in March 1983) is negative for any 
complaints of dryness of mouth and constant thirst.  It is 
also negative for any reference to or diagnosis of diabetes 
mellitus.  A periodic examination (conducted in December 
1990) indicates that the veteran was diagnosed with diabetes 
mellitus in October 1988.  The veteran reportedly took 
Glucotrol to control his diabetes mellitus.  It was 
subsequently determined that the veteran was not fit for 
deployment.  Other entries in the veteran's service medical 
records reflect the veteran's reports that he was initially 
diagnosed with diabetes mellitus by a private physician in 
October 1998.  The veteran's service medical records are 
negative for any discussion relating the veteran's diabetes 
mellitus to his service.

The veteran's private medical records (dated from October 
1988 to March 1999) indicate that the veteran was diagnosed 
with diabetes mellitus in October 1988, following glucose 
testing that same month.  The veteran's fasting glucose was 
found to be 217 at that time.  These records also indicate 
historically that the veteran's diabetes mellitus was poorly 
controlled.  He developed complications, including ischemic 
right and left feet.  There is no clinical discussion 
relating the veteran's diabetes mellitus to his service, and 
it is noted periodically throughout these records that the 
veteran's diabetes mellitus dates from 1988.

The veteran's VA treatment records (dated from June 1993 to 
March 1998) are also negative for any clinical discussion 
relating the veteran's diabetes mellitus to his service, nor 
is the onset and etiology of the veteran's diabetes mellitus 
referenced.  Rather, these records document repeated post-
service treatment received by the veteran for his diabetes 
mellitus.

At his RO hearing (conducted in June 1999), the veteran 
testified that the first time he recalled having diabetes 
mellitus was in 1987.  (Transcript (T.) at 2).  He also 
testified that his active service period had ended in March 
1981.  Id.  The veteran stated that when he was diagnosed 
with diabetes mellitus he had had dryness of mouth, sweats, 
and constant thirst.  (T. at 3).  He was always thirsty.  Id.  
When asked if he had experienced any of these symptoms while 
on active duty in 1980 and 1981, the veteran responded in the 
affirmative.  Id.  He had always drunk a lot of water.  Id.  
The veteran clarified that it was safe to say that the dry 
mouth and thirst that he had experienced in 1980 or 1981 was 
the same type he had experienced in 1987, when he was 
diagnosed with diabetes mellitus.  Id.  The veteran regretted 
never having had a physical when he got out of service in 
1981.  Id.  The veteran testified that upon physical 
examination for entry into the National Guard in 1983 there 
had been no mention of diabetes mellitus.  (T. at 4).  He had 
first been diagnosed at Kaiser Permanente.  Id.  The veteran 
also testified that when he was called up in 1990, he had not 
been allowed to go overseas.  Id.  When asked why he had not 
been allowed to go overseas, the veteran responded that he 
had been told that he had diabetes mellitus and that he would 
probably die over there because of the heat.  Id.  He would 
not be able to drink enough fluids to keep his body 
functioning normally.  Id.  The veteran reiterated his 
contention that if he had been examined in 1981, when he 
separated from service, diabetes mellitus would have been 
discovered at that time.  (T. at 5).  As for his service in 
the National Guard, the veteran stated that he had gone to 
summer camp every year and that he had spent a total of a 
month to a month-and-a-half in Korea.  (T. at 7).  When asked 
by the Hearing Officer whether he had any recollection of 
having experienced symptoms during his active duty for 
training, both in California and Korea, the veteran responded 
in the negative.  (T. at 8).  When asked by his service 
representative whether he had experienced dry mouth and 
constant thirst at any time during call up for the National 
Guard, the veteran responded in the affirmative.  Id.  It had 
been probably all of the time.  Id.

III.  Analysis

The Board recognizes the veteran's contentions that he is 
entitled to service connection for his diabetes mellitus.  
Specifically, the Board acknowledges the veteran's argument 
that if he had been tested prior to his separation from 
active service in 1981, diabetes mellitus would have been 
diagnosed.  The Board also acknowledges in-service medical 
notations as to a restricted diet, vague complaints as to 
visual impairment, the diagnosis of probable hypoglycemia, 
and glucose fasting readings of 106 and 119.  However, the 
Board must adhere to established regulations in its 
determinations.  As such, the veteran's claim must be denied, 
as it is not well grounded.

Specifically, upon current review of the record, the Board 
finds competent medical evidence of a current disability 
(diabetes mellitus) and competent evidence as to in-service 
incurrence (the veteran's lay statements to that extent).  
However, the Board does not find competent clinical evidence 
of a nexus, or link, between the veteran's diabetes mellitus 
and his service, including a one-year presumptive period 
following the veteran's separation from service.  As 
discussed above, such evidence is necessary for the veteran 
to have submitted a well grounded claim of entitlement to 
service connection.  See Caluza v. Brown, supra.

Here, the veteran's service medical records covering his 
first period of active service are negative for any diagnosis 
or impression of diabetes mellitus.  Indeed, upon separation 
examination in February 1981 (which the veteran apparently 
did not remember, according to his testimony at his RO 
hearing), the veteran's laboratory test results were negative 
for albumin and sugar, and there was no discussion of any 
pertinent abnormalities.  Indeed, the veteran did not report 
any pertinent symptomatology, including dry mouth and 
constant thirst.  Also, upon examination for enlistment in 
the National Guard (conducted in March 1983, two years after 
the veteran's separation from active service), no pertinent 
symptomatology or abnormalities were either reported by the 
veteran or noted clinically, including dry mouth and constant 
thirst.  Rather, it was noted in the veteran's service 
medical records covering his reserve duty that diabetes 
mellitus had been diagnosed in October 1988 by a private 
physician, approximately seven years after the veteran's 
separation from active service.  Further, the veteran's post-
service clinical evidence (private medical records dated from 
October 1988 to March 1999 and VA treatment records dated 
from June 1993 to March 1998) offers no clinical discussion 
or opinion relating the veteran's diabetes mellitus to his 
service.  Instead, this evidence is silent for any reference 
to the veteran's service and indicates that the veteran was 
initially diagnosed with diabetes mellitus in October 1998.  
In this respect, the Board notes that a diagnosis of diabetes 
mellitus seven years after the veteran's separation from 
active service does not fall within the applicable one-year 
presumptive period.  See 38 C.F.R. §§ 3.307, 3.309.

In effect, the veteran has proffered only his assertions that 
he had diabetes mellitus while in active service and that the 
symptoms he purportedly experienced in 1980 and 1981 were the 
same as those experienced in 1987 or 1988, when he was 
initially diagnosed with diabetes mellitus.  While the 
veteran is competent to relate a continuity of 
symptomatology, see Savage v. Gober, 10 Vet. App. 488 (1997), 
there is no indication in the record that the veteran 
possesses the medical expertise necessary to render opinions 
as to causation or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Where the determinative issue involves 
medical causation or medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, supra.  In 
this respect, the Board stresses that there is no competent 
clinical evidence of a nexus, or link, between the veteran's 
active service and his diabetes mellitus.  The Board also 
stresses that although the veteran's purported in-service 
symptoms of dry mouth and constant thirst appear to be 
similar to the symptoms reported at the time of his initial 
diagnosis, there is still a complete absence of medical 
evidence showing a common underlying cause of those symptoms.  
See Hodges v. West, 13 Vet. App. 287 (2000).

In light of the above, therefore, absent competent medical 
evidence of a nexus, or link, between the veteran's diabetes 
mellitus and events in service, the veteran has not presented 
a well grounded claim of entitlement to service connection.  
See Caluza v. Brown, supra.

The Board notes that the veteran was put on notice as to the 
evidence required to support his claim in the rating decision 
(dated in April 1996), in the statement of the case (dated in 
October 1997), and in the supplemental statement of the case 
(dated in September 1999), as he was provided with the 
evidentiary requirements for a well grounded claim and 
informed that there was no basis in the available evidence of 
record to establish service connection for diabetes mellitus.  
In addition, the veteran has not provided any indication of 
the existence of additional evidence that would make his 
claim well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
Board wishes to stress to the veteran that he may attempt 
reopen his claim of service connection for diabetes mellitus 
should he obtain competent clinical evidence that speaks to a 
relationship between his diabetes mellitus and his service.

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).  

Absent a well-grounded claim for service connection, the 
Board does not need to reach the question of whether the 
veteran's diabetes mellitus preexisted his second, brief 
period of active service (from December 1990 to March 1991) 
and was aggravated thereby.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999).


ORDER

Service connection for diabetes mellitus, to include 
complications, is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 
- 8 -


- 9 -


